Hall, Justice.
This appeal was docketed February 6, 1975. Under Rule 14 (a) of this court, effective July 1, 1971 (226 Ga. 905, 911) as amended March 2, 1972, "Failure to comply with an order of this Court directing the filing of the enumeration of errors shall cause the appeal to be dismissed.” Appellant having failed to comply with this court’s order to file the enumeration of errors no later than March 18, 1975, and no enumeration of errors having *240been filed to date, the appeal is hereby dismissed. See Sigler v. Smith, 228 Ga. 270 (185 SE2d 377); Register v. State, 127 Ga. App. 232 (193 SE2d 58).
Submitted March 24, 1975
Decided April 22, 1975.
Richard A. Thibodeau, for appellants.
J. C. Rary, for appellees.

Appeal dismissed.


All the Justices concur, except Ingram, J., who dissents.